Per Curiam.

The service by delivering a copy to one of the defendant’s family, although at his office, is not of itself sufficient, especially, when it is denied to have been,received by him, and no reason is shown why a better service could not have been made. Let the default be set aside with costs.(b)
Motion granted.

 An affidavit of service on a person in an attorney’s office must show that *294there is a relation between him and the person served. Rathbone v. Blackford, 1 Caines’ R. 243. Gra. Prac. 711, 712, 2d edit." ",